PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,891432. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations as now set forth are convey in the claim of the patent. 
Detailed Office Action
This action is in response to most recent papers received.
Claims 21-40 have been examined.
Information Disclosure Statement

The information disclosure statement (IDS’s) submitted was filed on July 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (a) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 23-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serr, et al (Pub. No. US 2010/0312836 A1 hereinafter Serr).

As to claim 21, Serr teaches the invention as claimed, discloses including a computer-implemented method comprising: receiving, at a messaging service, a message relating to a conversation, wherein the message includes an access point to a chatbot service [paragraph 003 (Fig.3 is an example user interface for an email application enabling users to traverse to real time communication from email according to embodiment..)]; receiving a selection of the access point from within the message [paragraph  0035, (in addition to the above described standard email functionalities, user interface 300 also includes elements for traversing a real time conversation such as activation element 352(graphical and textual))]; extracting context data from the message; providing the context data to the chatbot service; and establishing a chat session with the chatbot service based on the context data, wherein the chat session is a continuation of the conversation [paragraph 0035, (“…thus, when an email is traversed into a real communication, 
As to claim 23, Serr teaches the method of claim 21, wherein the message comprises an attached or embedded document and at least a portion of the context data is extracted from the attached or embedded document [paragraph 0035(at least a portion of context information may be defined by user though selection of attachments)].  
As to claim 24, Serr teaches the method of claim 21, wherein the access point is at least one of: a button, a hyperlink, or a control [paragraph 0022 (links)].  
As to claim 25, Serr teaches the method of claim 21, wherein establishing the chat session comprises launching a chat window within the message [paragraph 0022 (chat room in a group chat)].  
As to claim 26, Serr teaches the method of claim 21, wherein establishing the chat session comprises launching a chat window embedded within a user interface of the messaging service [paragraph 0025].  
As to claim 27, Serr teaches the method of claim 21, wherein the context data comprises a subject extracted from a subject of the message [paragraph 0058].  
As to claim 28, Serr teaches the method of claim 21, wherein the chat session enables a recipient of the message to interact with an automated chatbot and a human user [paragraph 0027(chat application aka chatbot)].  
As to claim 29, Serr teaches the method of claim 21, wherein the context data comprises at least one of: a date of the message; or graphical content of the message [paragraph 0021].  
As to claim 30, Serr teaches the method of claim 21, further comprising: organizing the context data into a package object comprising one or more customizable fields for delivering the 
As to claim 31, Serr teaches the method of claim 21, wherein the customizable fields are specific to the message [paragraph 0021 (field or all recipients)].  
As to claim 32, Serr teaches the method of claim 21, wherein the messaging service comprises a list pane including a list of messages, the message being included in the list of messages [paragraph 0020 (messages)].  
As to claim 33, Serr teaches the method of claim 32, wherein the list pane comprises a view of the message, the view including the access point and partial content of the message [paragraph 0035(at least a portion of the context information)].  
As to claim 34, Serr teaches the method of claim 21, wherein the chat session is populated with an identifier for a sender of the message, an identifier for a recipient of the message, and a subject of the message [paragraph 0021].  
As to claim 35, Serr teaches the method of claim 21, wherein the chat session is a video chat session [claim 5 of serr (audio, video communication)].
As to claim 36, Serr teaches the method of claim 35, wherein the context data is provided to a participant of the video chat session, the participant not being a recipient of the message [paragraph 0021 (group chat)].  
As to claim 37, Serr teaches the method of claim 35, wherein verbal messages provided during the chat session by the recipient of the message are converted to text and processed by a chatbot [paragraph 0021 (convert the conversation to a real time conversation using text message)].  
As to claim 38, teaches the invention as claimed, disclose including a system comprising: a processor; and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method comprising: receiving, at a messaging service, a message relating to a conversation, wherein the message includes an access point to a chatbot service [paragraph 003 (Fig.3 is an example user interface for an email application enabling users to traverse to real time communication from email according to embodiment..)]; receiving a selection of the access point from within the message [paragraph  0035, (in addition to the above described standard email functionalities, user interface 300 also includes elements for traversing a real time conversation such as activation element 352(graphical and textual))]; extracting context data from the message; providing the context data to the chatbot service; and establishing a chat session with the chatbot service based on the context data, wherein the chat session is a continuation of the conversation [paragraph 0035, (“…thus, when an email is traversed into a real communication, context information associated with any conversations encompassing that email may be utilized to populate the context of the real time communication..”)].    
As to claim 39, Serr teaches the system of claim 38, wherein the message is a short message service (SMS) message [paragraph 0002 (real time exchange like instant message)].  
As to claim 40, teaches the invention as claimed, discloses including a computer-readable storage device storing computer executable instructions that, when executed by a processing unit, cause a computing device to perform a method comprising: receiving, at a messaging service, a message relating to a conversation, wherein the message includes an access point to a chatbot service [paragraph 003 (Fig.3 is an example user interface for an email application enabling users to traverse to real time communication from email according to embodiment..)]; 4Preliminary Amendment dated December 15, 2020 Atty Docket No.: 14917.3754USC1 receiving .  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 102(a) as being unpatentable over Serr et al., (Pub. No. US 2010/0312836 A1 hereinafter Serr), and further in view of Tiwana et al., (US Patent No. 2009/0187831 hereinafter Tiwana).

As to claim 22, Serr does not explicitly teaches the method of claim 21, wherein the context data comprises credential information for authenticating a recipient of the message to the chatbot service. However, Tiwana teaches context data comprises credential information for authenticating a recipient of the message to the chatbot service.

In the same field of endeavor, Tiwana discloses (e.g., Integrated electronic mail and instant messaging).  Tiwana discloses wherein the access point comprising credentials for accessing the chat service (paragraph 0038, (the process determines whether user credentials exist for any of these other IM networks.  If such credentials exists, the system logs into each saved IM network and retrieves contact or buddy list information from these networks)].
Accordingly, it would been obvious to one of ordinary skill in the networking art at the time the invention was made to have incorporated Tiwana’s teachings of an integrated electronic mail and instant messaging system with the teaching of Serr, for the purpose of increasing multimedia capability of portable computers has led to the availability of many different communication interfaces on virtually all popular electronic devices (par 0004).
    Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
								/THANH T NGUYEN/                                                                                                Primary Examiner, Art Unit 2448